                      UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE

 PATRICK S.,                               )
                                           )
                         PLAINTIFF         )
                                           )
 V.                                        )       CIVIL NO. 1:18-CV-289-DBH
                                           )
 ANDREW M. SAUL, COMMISSIONER,             )
 SOCIAL SECURITY ADMINISTRATION,           )
                                           )
                         DEFENDANT         )

                 ORDER ON MOTION FOR ATTORNEY FEES

      I GRANT the motion for attorney fees under the Equal Access to Justice
Act, 28 U.S.C. § 2412, but in the amount of $9,442.88.
      The Commissioner concedes that the plaintiff is entitled to an award, but
objects to the amount.     I find merit in the Commissioner’s objection to the
amount in the following respects. First, I respect the plaintiff’s counsel’s candor
in admitting that advancing age can lengthen the time it takes to write an
effective brief. But the standard is “reasonable fees,” an objective standard not
dependent on counsel’s age or perspicacity. See Hensley v. Eckerhart, 461 U.S.
424 , 433, 435 (1983) (describing “the number of hours reasonably expended on
the litigation multiplied by a reasonable hourly rate” as “an objective” fee
estimate, which may be increased in “exceptional” cases (emphasis added)).
Second, the plaintiff’s lawyer filed an unnecessary and unpermitted reply brief.
See Local Rule 72.1(a); Reply in Resp. to Obj. (ECF No. 21). I therefore reduce
the compensable lawyer’s time by 8 hours to 46.8 hours. At the unobjected-to
hourly rate of $200.35, the total attorney fee is $9,376.38, and the total fee award
including paralegal time is $9,442.88. I GRANT the motion in that amount.

      SO ORDERED.

      DATED THIS 18TH DAY OF DECEMBER, 2019

                                               /S/D. BROCK HORNBY
                                               D. BROCK HORNBY
                                               UNITED STATES DISTRICT JUDGE
